Citation Nr: 1422921	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  11-29 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for the residuals of eosinophilic granulomas of the lungs.  

2.  Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), to include an initial evaluation in excess of 10 percent prior to March 25, 2009, and an evaluation in excess of 30 percent as of March 25, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from April 1952 to September 1962 and from January 1963 to September 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  This claim was previously remanded by the Board in September 2013 for further evidentiary development.  

In February 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in Houston, Texas.  A written transcript of this hearing has been prepared and associated with the evidence of record.  

This appeal was processed using the Veterans Benefits Management System (VBMSA) and the Virtual VA claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

The issue of entitlement to TDIU benefits has been raised by the record, but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  During his February 2013 hearing, the Veteran alleged he was unemployable as a result of his service-connected PTSD.  Such allegations are sufficient to raise a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The RO has not yet considered this claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (finding that a claim to TDIU benefits is not a free-standing claim that must be pled with specificity; it is implicitly raised whenever a pro se Veteran, who presents cogent evidence of unemployability, seeks to obtain a higher disability rating).  While the claim for TDIU benefits would be considered part of the original claim for an increased evaluation for PTSD, as explained below, this issue has been withdrawn by the Veteran and is no longer before the Board.  Therefore, the Board no longer has jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  VA received written notification from the Veteran in March 2014 expressing his intent to withdraw his claim of entitlement to increased evaluations for PTSD - both before and after March 25, 2009.  The Board received this request prior to the promulgation of a decision.  

2.  As of December 11, 2013, the Veteran's residuals of eosinophilic granulomas of the lungs have been manifested by a forced vital capacity (FVC) of 49 percent.  

3.  As of March 30, 2009, but prior to December 11, 2013, the Veteran's residuals of eosinophilic granulomas of the lungs were manifested by Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO) (SB) of 56 percent.  

4.  Prior to March 30, 2009, the evidence of record fails to demonstrate that the Veteran's residuals of eosinophilic granulomas of the lungs resulted in FVC of less than 75 percent predicted, DLCO (SB) of less than 66 percent predicted, maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation or outpatient oxygen therapy.  




CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of a Substantive Appeal concerning the issue of entitlement to an increased evaluation for PTSD, to include an initial evaluation in excess of 10 percent prior to March 25, 2009, and an evaluation in excess of 30 percent as of March 25, 2009, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for establishing entitlement to a 100 percent evaluation for residuals of eosinophilic granulomas of the lungs, as of December 11, 2013, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.97, Diagnostic Codes 6520, 6828 (2013).  

3.  The criteria for establishing entitlement to a 30 percent evaluation for residuals of eosinophilic granulomas of the lungs, as of March 30, 2009, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.97, Diagnostic Codes 6520, 6828 (2013).  

4.  The criteria for establishing entitlement to an evaluation in excess of 10 percent for residuals of eosinophilic granulomas of the lungs, prior to March 30, 2009, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.97, Diagnostic Codes 6520, 6828 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawn Issue - PTSD

By a rating decision dated February 2009, the RO, in relevant part, granted service connection for PTSD and assigned a disability evaluation of 10 percent, effective as of November 29, 2007.  A timely notice of disagreement was received from the Veteran contesting these findings.  In an October 2009 rating decision, the RO increased the Veteran's disability evaluation to 30 percent, effective as of March 25, 2009.  A statement of the case (SOC) was promulgated in June 2009, and the Veteran appealed this claim to the Board in October 2011. 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a) (2013).  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c) (2013).

In a written statement received in March 2014, the Veteran indicated his intent to withdraw his appeal for an increased evaluation for PTSD in excess of 10 percent, prior to March 25, 2009, and entitlement to an evaluation in excess of 30 percent, as of March 25, 2009.  Hence, there remain no allegations of error of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and the appeal is dismissed.

Duty to Notify 

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In the present case, a letter was sent to the Veteran in January 2008 notifying him of the need to submit evidence of a worsening of his service-connected disability.  Types of evidence he could submit in support of his claim were also identified.  This letter was provided to the Veteran prior to the initial adjudication of his claim.  The Veteran was also provided with letters dated April 2009 and March 2010 informing him of how VA determines the appropriate disability rating and a need to show how a disability impacts employment and daily life.  While all necessary notice was not provided to the Veteran until after the initial adjudication of his claim, the claim was subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in March 2008 and December 2013, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  

Additionally, the Board finds there has been substantial compliance with its September 2013 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) scheduled the Veteran for a more recent medical examination and obtained more recent VA treatment records.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Finally, as already noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge at a hearing in February 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned noted the issues on appeal and solicited information regarding the occurrence of injuries and onset and nature of his symptomatology as well as the functional impact the claimed disability had on his daily life and employment.  The Veteran was advised of the type of evidence that could be identified or submitted to further substantiate the claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted that has not since been obtained.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2013).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2013).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Analysis  

The Veteran contends that he is entitled to a disability evaluation in excess of 10 percent for his service-connected lung disorder.  For historical purposes, the Veteran was originally granted service connection for the residuals of an eosinophilic granuloma in a December 1972 rating decision.  A 10 percent disability evaluation was assigned, effective as of October 1, 1972.  VA received a claim in November 2007 for a higher disability evaluation.  This claim was denied in a February 2009 rating decision.  A timely notice of disagreement was received from the Veteran in March 2009.  The 10 percent evaluation was continued in a June 2009 statement of the case, which was appealed to the Board in November 2009.  As outlined below, the evidence of record demonstrates that the criteria for a 100 percent evaluation have been met as of December 11, 2013, and a 30 percent evaluation is warranted as of March 30, 2009.  However, the preponderance of the evidence is against an evaluation in excess of 10 percent prior to March 30, 2009.  

The Veteran's residuals of eosinophilic granulomas of the lungs are presently rated under Diagnostic Code 6820-6828.  Diagnostic Code 6820 instructs the rater to rate a benign neoplasm using an appropriate respiratory analogy.  38 C.F.R. § 4.97.  Under Diagnostic Code 6828, which applies to eosinophilic granulomas of the lung, a 10 percent evaluation is warranted when there is a FVC of 75 to 80 percent predicted, or; DLCO (SB) of 66 to 80 percent predicted.  Id.  FVC of 65 to 74 percent predicted, or; DLCO (SB) of 56 to 65 percent predicted warrants a 30 percent evaluation; FVC of 50 to 64 percent predicted, or DLCO (SB) of 40 to 55 percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation warrants a 60 percent evaluation; and a 100 percent evaluation is warranted when there is FVC less than 50 percent predicted, or; DLCO (SB) of less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale or pulmonary hypertension, or; requires outpatient oxygen therapy.  Id.  

According to pulmonary function testing (PFT) performed on December 11, 2013, the Veteran had FVC of 49 percent, FEV1 of 36 percent, FEV1/FVC of 63 percent and DLCO/VA of 70 percent.  As such, the evidence demonstrates that the Veteran met the criteria for an evaluation of 100 percent as of December 11, 2013, due to FVC of less than 50 percent.  See id.  

The Board recognizes that a January 2014 record indicates that the Veteran's shortness of breath was likely due to a worsening of his COPD (a condition for which service connection is not in effect).  However, another January 2014 record suggests that the Veteran's shortness of breath was probably due to underlying COPD and other lung issues.  Therefore, the Board is not able to differentiate which symptoms arise from which disability.  The November 2013 VA examiner also opined that the Veteran was only able to do very light sedentary work as a result of his service-connected pulmonary condition, further suggesting that significant disability arises solely due to the Veteran's service-connected condition.  As such, when resolving all reasonable doubt in favor of the Veteran, the Board finds that an evaluation of 100 percent is warranted for the Veteran's service-connected pulmonary disease as of December 11, 2013.  

Likewise, when resolving all reasonable doubt in favor of the Veteran, the evidence of record demonstrates that a 30 percent evaluation is warranted as of March 30, 2009.  According to a November 2007 chest X-ray, there were stable chest findings including a speculated nodule in the right upper lobe and somewhat prominent interstitial markings elsewhere.  Both of these were felt to be suggestive of mild interstitial fibrosis.  

The Veteran was afforded a VA examination for this condition in March 2008.  It was noted that the condition had been diagnosed in 1960 and that it resulted in a hematological condition, light-headedness, easy fatigability and shortness of breath.  Examination revealed breath sounds to be symmetric with no rhonchi or rales.  The expiratory phase was within normal limits.  PFT was not performed as part of this examination.  The diagnosis of eosinophilic granuloma was confirmed.  

According to a March 2009 VA PFT, FVC was 82 percent predicted, FEV1 was 53 percent predicted, FEV1/FVC was 47 percent and DLCO was 56 percent predicted.  This revealed evidence of moderately severe expiratory limitation.  There was also some, but not appreciable as defined by the ATS criteria, response to bronchodilator therapy.  DLCO was also noted to be moderately reduced.   

A November 2012 VA treatment record reflects that the Veteran was having more trouble with his breathing for the past one year.  The Veteran reported that he thought he might need to be on oxygen.  The Veteran was afforded an additional VA respiratory examination in November 2013, but PFT testing was not performed at this time and was deferred until December 11, 2013.  It was, however, noted that the Veteran's condition did not require outpatient oxygen therapy at this time.  

The above evidence demonstrates that a 30 percent evaluation is warranted prior to as of March 30, 2009.  As already noted, FVC of 65 to 74 percent predicted, or; DLCO (SB) of 56 to 65 percent predicted warrants a 30 percent evaluation.  38 C.F.R. § 4.97.  According to a PFT test dated March 30, 2009, the Veteran had DLCO predicted of 56 percent.  Therefore, the criteria for a 30 percent evaluation were met as of March 30, 2009.  

However, the preponderance of the evidence of record demonstrates that a disability evaluation in excess of 10 percent is not warranted at any time prior to March 30, 2009.  While there are no PFT readings prior to March 30, 2009, a November 2007 VA treatment note reflects that current X-ray findings were only suggestive of mild interstitial fibrosis.  The March 2008 VA examiner also indicated that the only symptoms at this time were subjective symptoms of light-headedness and shortness of breath.  As such, there is no evidence of record to demonstrate that the Veteran met the rating criteria for an evaluation in excess of 10 percent at any time prior to March 30, 2009.  

The Board recognizes that the Veteran believes he is entitled to a disability evaluation in excess of 10 percent as of the date of his claim.  However, the Veteran has not provided VA with any evidence to demonstrate that the schedular criteria for an evaluation in excess of 10 percent were met at any time prior to March 30, 2009.  During his March 2008 VA examination, he only described symptoms such as light-headedness or shortness of breath after walking 1 city block or more.  This alone does not demonstrate that his interstitial lung disease was of such severity at this time to warrant an evaluation in excess of 10 percent.  Some degree of shortness of breath is inherent in a 10 percent disability evaluation.  

Likewise, he has not provided VA with evidence to demonstrate that the schedular criteria for a rating in excess of 30 percent were met at any time prior to December 11, 2013.  In his March 2009 notice of disagreement, the Veteran indicated that it was becoming more difficult for him to do household chores and that he had recently acquired a riding lawn mower due to shortness of breath.  He also indicated in his February 2013 hearing that he suffered from shortness of breath.  However, he was still able to "tinker" in his garden and walk.  The Veteran also acknowledged during his February 2013 hearing that he was not yet taking oxygen.  While the Board has considered this testimony, it does not indicate that the schedular criteria for a rating in excess of 30 percent were met at any time prior to December 11, 2013.  While the Veteran has testified to shortness of breath, that is fully considered by a 30 percent evaluation.  There is no evidence of FVC or DLCO values sufficiently low to warrant a rating in excess of 30 percent, or a maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiration limitation.  As such, the Veteran's testimony does not demonstrate that an evaluation in excess of 30 percent was warranted any time prior to December 11, 2013.  

As a final matter, the Board recognizes that a higher evaluation of 60 percent, prior to December 11, 2013, would be warranted if the diagnostic criteria for restrictive lung disease were applied.  See 38 C.F.R. § 4.97.  However, the Veteran is not service-connected for a restrictive lung disease, but rather, for a granuloma of the lung.  38 C.F.R. § 4.97 indicates that eosinophilic granulomas of the lung are to be rated under the criteria for interstitial lung disease.  As such, a 30 percent evaluation, prior to December 11, 2013, is most appropriate in this case.  

Having resolved all reasonable doubt in favor of the Veteran, the Board finds that an evaluation of 30 percent of the service-connected granuloma of the lung is warranted as of March 30, 2009, and that an evaluation of 100 percent is warranted as of December 11, 2013.  See 38 U.S.C. § 5107(b).  In this regard, the Veteran's claim is granted.  However, the preponderance of the evidence of record demonstrates that an evaluation in excess of 10 percent is not warranted at any time prior to March 30, 2009.  This aspect of the Veteran's claim is denied.  Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b)  state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects of his service-connected granuloma of the lung has on his activities of daily living.  Such impairments, however, are adequately encompassed in the assigned schedular ratings.  In this respect, the Veteran complains of symptoms such as shortness of breath.  His assigned ratings specifically contemplate this impairment of function.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such disease and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).













	(CONTINUED ON NEXT PAGE)
ORDER

The claim of entitlement to an increased evaluation for PTSD, to include an initial evaluation in excess of 10 percent prior to March 25, 2009, and an evaluation in excess of 30 percent as of March 25, 2009, is dismissed. 

A disability evaluation of 100 percent for a service-connected granuloma of the lung is granted as of December 11, 2013.  

A disability evaluation of 30 percent for a service-connected granuloma of the lung is granted as of March 30, 2009.  

A disability evaluation in excess of 10 percent for a service-connected granuloma of the lung, prior to March 30, 2009, is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


